 1                                           THE HONORABLE SHARON L. GLEASON
       Law Office of Suzanne Lee Elliott
 2
       Suite 1300 Hoge
 3     705 Second Ave.
       Seattle WA 98104
 4     Suzanne-elliott@msn.com
       206-623-0291
 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF ALASKA
 9

10
      UNITED STATES OF AMERICA,                    No. 3:16-cr- 00086-SLG-DMS
11
                     Plaintiff,                    MOTION TO DISMISS COUNTS 1,9,13
12                                                 BECAUSE THE ROBBERIES DID NOT
            vs.                                    AFFECT INTERSTATE COMMERCE
13
      JOHN PEARL SMITH, II,
14
                     Defendant.
15

16                                          I. MOTION

17          Motion to dismiss counts 1, 9, and 13 because the charged robberies did not affect

18   interstate commerce. Smith makes this motion under the Commerce Clause, Article 1,

19   Section 8, Clause 3, and the Fifth Sixth and Eighth Amendments to the United States

20   Constitution.

21
                              II. FACTS RELATED TO THE MOTION
22
            In Counts 1, 9 and 13, Smith is charged with three separate Hobbs Act robberies.
23
     All three robberies occurred within that State of Alaska and the discovery provided by the
24
     Government makes it clear that none had any direct relation to interstate commerce.
25
       MOTION TO DISMISS COUNTS 1, 9,&13-
                                                                 LAW OFFICE OF SUZANNE LEE ELLIOTT
       COMMERCE CLAUSE - 1                                               1300 Hoge Building
                                                                         705 Second Avenue
                                                                  Seattle, Washington 98104-1705
       U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS                             (206) 623-0291
         Case 3:16-cr-00086-SLG Document 288 Filed              01/16/19      Page
                                                                         FAX (206)    1 of 4
                                                                                   623-2186
 1                                        III . ARGUMENT

 2           In Taylor v. United States, 136 S. Ct. 2074, 2080, 195 L. Ed. 2d 456 (2016), a

 3   seven-member majority of the Court upheld the appellant's conviction under the Hobbs
 4   Act for “commit[ting] a robbery that targets a marijuana dealer's drugs or drug
 5
     proceeds.” The Court noted that in Gonzales v. Raich, 545 U.S. 1, 125 S.Ct. 2195, 162
 6
     L.Ed.2d 1 (2005), it held the Commerce Clause gives Congress authority to regulate
 7
     the national market for marijuana, including the authority to proscribe the purely
 8
     intrastate production, possession, and sale of this controlled substance. That Court
 9
     reasoned that because Congress may regulate these intrastate activities based on their
10
     aggregate effect on interstate commerce, it follows that Congress may also regulate
11

12   intrastate drug theft.

13           As for a Hobbs Act robbery in Taylor, the Court said:

14           The case now before us requires no more than that we graft our holding in
             Raich onto the commerce element of the Hobbs Act. The Hobbs Act
15           criminalizes robberies affecting “commerce over which the United States has
             jurisdiction.” § 1951(b)(3). Under Raich, the market for marijuana, including
16           its intrastate aspects, is “commerce over which the United States has
             jurisdiction.” It therefore follows as a simple matter of logic that a robber who
17           affects or attempts to affect even the intrastate sale of marijuana grown within
18           the State affects or attempts to affect commerce over which the United States
             has jurisdiction.
19
     Taylor at 2080.
20
             This case demonstrates why this Court should reject the majority opinion in Taylor
21
     and adopt the dissenting opinion. The defense understands that this Court is bound by
22
     controlling United States Supreme Court precedent but makes this argument in order to
23
     preserve this issue on review.
24

25
       MOTION TO DISMISS COUNTS 1, 9,&13-
                                                                   LAW OFFICE OF SUZANNE LEE ELLIOTT
       COMMERCE CLAUSE - 2                                                 1300 Hoge Building
                                                                           705 Second Avenue
                                                                    Seattle, Washington 98104-1705
       U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS                               (206) 623-0291
          Case 3:16-cr-00086-SLG Document 288 Filed               01/16/19      Page
                                                                           FAX (206)    2 of 4
                                                                                     623-2186
 1          That is because Justice Thomas dissented calling Taylor's holding a further

 2   extension of “expansive, flawed commerce-power precedents,” and warned of the
 3   “dangerous step” towards allowing “Congress [to] accumulate the general police power
 4
     that the Constitution withholds.” Taylor at 2082, 195 L. Ed. 2d 456 (2016). First, he
 5
     argued that it must be both necessary and proper in order to regulate interstate commerce.
 6
     Second, he contended that a local robbery bears no direct relation to interstate commerce.
 7
     Finally, he recognized that the majority's decision allows for Congress to usurp states'
 8
     general police powers.
 9
            As Justice Thomas points out, “robbery is not commerce” because it does involve
10

11   buying or selling goods. There is no evidence of that kind of commercial activity in the

12   robberies charged in this case. This was a purely intra-State crime. The alleged robberies

13   here do not bear a “direct relation” to the regulation of interstate commerce at all. Taylor,

14   at 2084. And, as argued in Smith’s Motion to dismiss under the 10th Amendment, the

15   prosecutor’s decision to bring these charges in federal court usurps the State of Alaska’s
16   general police powers.
17
            Finally, even if this Court does not dismiss these counts, it should later instruct the
18
     jury that the Government “must prove, beyond a reasonable doubt, that the defendant's
19
     robbery itself affected interstate commerce.” Taylor at 2085 (Thomas, J. dissenting).
20

21                                       IV. CONCLUSION

22          Justice Thomas called Taylor a “dangerous” step. Id. at 2089. Like Justice

23   Thomas, this Court should find that Taylor construes the Hobbs Act in a way that
24   conflicts with the Constitution, with Alaska precedent, and with longstanding protections
25
     for the accused. Smith asks this Court to dismiss Counts 1, 9 and 13.
       MOTION TO DISMISS COUNTS 1, 9,&13-
                                                                   LAW OFFICE OF SUZANNE LEE ELLIOTT
       COMMERCE CLAUSE - 3                                                 1300 Hoge Building
                                                                           705 Second Avenue
                                                                    Seattle, Washington 98104-1705
       U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS                               (206) 623-0291
         Case 3:16-cr-00086-SLG Document 288 Filed                01/16/19      Page
                                                                           FAX (206)    3 of 4
                                                                                     623-2186
 1          DATED this 16th day of January 2019.

 2                                               /s/Suzanne Lee Elliott
                                                 Law Office of Suzanne Lee Elliott
 3                                               1300 Hoge Building
                                                 705 Second Avenue
 4
                                                 Seattle, Washington 98104
 5                                               Phone (206) 623-0291
                                                 Fax (206) 623-2186
 6                                               Email: Suzanne-elliott@msn.com

 7                                               /s/StevenWells
                                                 Steven M. Wells P.C.
 8                                               431 West 7th Ave. Suite 107
                                                 Anchorage AK 99501
 9

10                                               /s/ Mark Larranaga
11                                               Walsh & Larranaga
                                                 705 Second Ave. Suite 501
12                                               Seattle WA 98104

13                               CERTIFICATE OF SERVICE

14

15          I, SUZANNE LEE ELLIOTT, certify that on January 16th 2019, filed the foregoing

16   document with the United States District Court’s Electronic Case Filing (CM/ECF)

17   system, which will serve one copy by email on Assistant United States Attorneys FRANK
18   V. RUSSO, WILLIAM A. TAYLOR, JAMES NELSON AND KAREN VANDERGAW.
19
                                                        /s/ Suzanne Lee Elliott
20                                                      Law Office of Suzanne Lee Elliott
                                                        1300 Hoge Building
21                                                      705 Second Avenue
                                                        Seattle, Washington 98104
22                                                      Phone: (206) 623-0291
                                                        Fax: (206) 623-2186
23                                                      Email: suzanne-elliott@msn.com
24

25
       MOTION TO DISMISS COUNTS 1, 9,&13-
                                                               LAW OFFICE OF SUZANNE LEE ELLIOTT
       COMMERCE CLAUSE - 4                                             1300 Hoge Building
                                                                       705 Second Avenue
                                                                Seattle, Washington 98104-1705
       U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS                           (206) 623-0291
         Case 3:16-cr-00086-SLG Document 288 Filed            01/16/19      Page
                                                                       FAX (206)    4 of 4
                                                                                 623-2186
